Joint CMCS and SAMHSA Informational Bulletin
DATE:

January 26, 2015

FROM:

Vikki Wachino
Acting Director
Center for Medicaid and CHIP Services
Pamela S. Hyde, J.D.
Administrator
Substance Abuse and Mental Health Services Administration

SUBJECT:

Coverage of Behavioral Health Services for Youth with Substance Use
Disorders

This informational bulletin, based on evidence from scientific research and the results of a
Substance Abuse and Mental Health Services Administration (SAMHSA)-supported technical
expert panel consensus process, 1 is intended to assist states to design a benefit that will meet the
needs of youth with substance use disorders (SUD) and their families and help states comply
with their obligations under Medicaid’s Early and Periodic Screening, Diagnostic, and Treatment
(EPSDT) requirements. The services described in this document are designed to enable youth to
address their substance use disorders, to receive treatment and continuing care and to participate
in recovery services and supports. This bulletin also identifies resources that are available to
states to facilitate their work in designing and implementing a benefit package for these youth
and their families.
Background
“Brain development during adolescence and emerging adulthood is one element that makes
youth a period of particularly high vulnerability to SUDs.” 2 Adolescence is the time most of the
people who become addicted develop their addiction More than 90 percent of adults with SUDs
started using before age 18; half of those began before age 15. Individuals who begin drinking
before age 14 are seven times more likely to develop alcohol dependence than those who begin

1
Substance Abuse and Mental Health Services Administration. (2013). What does the research tell us about good and modern
treatment and recovery services for youth with substance use disorders? Report of the SAMHSA Technical Expert Panel,
December 5–6, 2011. Rockville, MD: Center for Substance Abuse Treatment, Substance Abuse and Mental Health Services
Administration. 07/01/13 Draft.
2
SAMHSA, What does the research tell us, p. 44

CMCS Informational Bulletin – Page 2
drinking at age 21. 3 The earlier a person begins using, the more likely the substance use disorder
will develop and continue into adulthood. 4
About 6.1 percent of adolescents between the ages of 12 and 17 were classified as substance
abusive or dependent (alcohol or illicit drugs) in 2012. 5,6 The rate of substance abuse or
dependence among young adults aged 18–25 was 18.9 percent 7 in 2012. In addition, abuse of
prescription drugs is high among youth aged 12 to 17. In 2010, 3.0 percent of youth reported
past-month nonmedical use of prescription medications. Youth who abuse prescription
medications are also more likely to report use of other drugs. Multiple studies have revealed
associations between prescription drug abuse and higher rates of cigarette smoking; heavy
episodic drinking; and marijuana, cocaine, and other illicit drug use among adolescents, young
adults, and college students.
Youth with SUDs also have high rates of co-occurring mental health disorders. SUDs increases
the risk for mental health disorders and vice versa, and the majority of youth with SUDs have a
co-occurring mental health disorder. In a study of data from the Global Appraisal of Individual
Needs (GAIN), approximately 90 percent of substance-dependent adolescents under age 15 had
at least one mental health problem in the past year. 8 Furthermore, approximately 88 percent of
the substance-dependent adolescents between ages 15 and 17 and 84 percent of the young adults
aged 18–25 had co-occurring mental health issues. 9
Youth with SUDs also face considerable academic, health-related, relational, and legal
challenges. These issues also bring costs and consequences to families, communities, and
society. 10
Technical Expert Panel
Unlike other populations with behavioral health conditions, there is a lack of guidance regarding
the treatment, continuing care and recovery supports needed for youth with SUDs or youth with
SUDs and co-occurring mental health disorders. Because the growing body of research on youth
with SUDs had not been systematically collated, reviewed and translated into practice guidelines,
SAMHSA convened a technical expert panel comprised of nationally-recognized researchers to
review the existing literature and utilize a structured process to identify what the research tells us
about treatment and recovery services for youth with SUDs.

3
Substance Abuse and Mental Health Services Administration. (2013). Results from the 2012 National Survey on Drug Use and
Health: Summary of National Findings, NSDUH Series H-46, HHS Publication No. (SMA) 13-4795. Rockville, MD: Substance
Abuse and Mental Health Services Administration, p. 6
4
Lynskey, M.T. et al. (2003). Escalation of drug use in early-onset cannabis users vs co-twin controls. JAMA 289:427-33
5
Dependence or abuse is based on definitions found in the fourth edition of the Diagnostic and Statistical Manual of Mental
Disorders (DSM-IV).
6
2012 National Survey on Drug Use and Health, Table 5.4B
7
2012 National Survey on Drug Use and Health, Table 5.4B
8
Chan, Y., Dennis, M., & Funk, R.. (2008) Prevalence and comorbidity of major internalizing and externalizing problems among
adolescents and adults presenting to substance abuse treatment. Journal of Substance Abuse Treatment (34), p. 19
9
Chan, Dennis, & Funk, R.. Prevalence and comorbidity, p. 19
10
Crowe, A., & Bilchik, S. (1998). Drug identification and testing in the juvenile justice system. Washington, DC: Office of
Justice Programs, U.S. Department of Justice. Available from http://www.ojjdp.gov/pubs/drugid/contents.html

CMCS Informational Bulletin – Page 3
In discussing the optimal benefit design to provide effective treatment for youth with SUDs,
technical expert panel members affirmed that practice must be rooted in the emerging
neuroscience research in conjunction with the ever-growing psychosocial treatment effectiveness
research. They stressed that treatment approaches must be developmentally appropriate and
incorporate an understanding of the importance of family.
Selected Components of a Continuum of Services and Supports
The consensus findings from the technical expert panel suggest a continuum of treatment and
recovery services and supports for youth with SUDs. The following section identifies selected
components of a continuum of services to identify, treat, maintain gains and support recovery for
youth with substance use or substance use and co-occurring mental health disorders.
Identification
There is evidence that “the short- and long-term impact of substance use on the brain suggests
priority must be given to the screening and early identification of SUDs in youth.” 11 Because of
the high rate of co-occurring disorders, every youth should be screened for both substance use
and mental health disorders wherever they present. Youth with positive screens must be assessed
with an evidence-based, comprehensive psychosocial assessment instrument that assists in
identifying the level of severity of substance use disorder and/or substance use and mental health
disorder and suggests the appropriate level of care. 12
Screening
Screening is essential for identifying and addressing SUDs as early as possible. Screening tools
are brief self-reports or interviews used as the first step in the process of evaluating whether a
youth may or may not have an alcohol or drug problem. The outcome of a screening is to
determine the need for further, more comprehensive assessment. Significant advancements in
early detection of substance use conditions (including co-occurring mental health conditions)
have taken place over the past decade. Numerous validated screens are available for use by
medical professionals, and extensive research has proven them effective. Recommended
screening tools for adolescents and young adults can be found at:
http://store.samhsa.gov/product/Identifying-Mental-Health-and-Substance-Use-Problems-ofChildren-and-Adolescents-A-Guide-for-Child-Serving-Organizations/SMA12-4700
Assessment
An assessment is an integrated series of procedures conducted to provide the basis for an
individualized treatment or service plan. An assessment should include an intensive evaluation of
a youth’s clinical and psychosocial needs and functional level. This service may be conducted by
an individual provider or by a multi-disciplinary team and should include face-to-face interviews
with the youth and his/her family and/or significant others, and collateral contacts to determine
the individual’s problems and strengths and to identify natural supports. The assessment should

11
12

SAMHSA, What does the research tell us, p. 45
SAMHSA, What does the research tell us, p. 66

CMCS Informational Bulletin – Page 4
inform the development of an initial treatment or service plan, which should include treatment,
level of care, continuing care and recovery support recommendations and discharge criteria. 13
Outpatient Treatment for Youth with Substance Use Disorders
There is evidence that “the neurobiology of youth requires unique approaches to treatment for
SUDs.” 14 The panel identified evidence that both psychotherapeutic and behavioral interventions
affect the neurobiology of SUDs in youth. Panelists agreed that “The body of controlled studies
clearly shows that evidence-based psychosocial treatment for youth with SUDs is effective (e.g.,
reduces substance use for youth with SUDs).” 15 Motivational enhancement therapy,
motivational enhancement therapy/cognitive behavioral therapy, and family-based treatments
each show effectiveness for treating youth with SUDs. “The fidelity to and degree of
implementation of evidence-based practices improves outcomes for youth with SUDs.” 16 They
concluded that treatment approaches for youth with SUDs should be individualized to the
youth’s specific developmental stage. 17
Outpatient treatment for youth with SUDs or substance use and co-occurring mental health
disorders may be delivered through a number of traditional modalities. Examples of outpatient
services include:
Individual Counseling/Therapies
Individual counseling and therapies assist a youth in achieving specific objectives of treatment or
care for substance use or substance use and co-occurring mental health disorders through a oneto-one therapeutic relationship. Individual therapy helps to resolve symptoms, increase
functioning, and facilitate emotional and psychological well-being. Therapy is generally directed
toward reducing psychosocial stress and teaching coping and problem-solving skills, using
supportive and cognitive-behavioral approaches that assist the youth in achieving a level of
functioning capable of supporting and sustaining recovery.
Group Counseling
Group counseling is a service to assist two or more individuals in achieving treatment objectives
through the exploration of substance use and/or mental health disorders and their ramifications,
including an examination of attitudes and feelings and, in the case of SUDs, considering
alternative solutions and decision making with regard to alcohol and other drug related problems.
This service focuses on the individual’s adaptive skills, involving social interactions to facilitate
emotional or psychological change, utilizing the shared experiences of the group’s members.
Family Therapy
Family therapy involves the youth and members of his or her family. Family may involve
members of a biological family or may include extended family members (e.g. grandparents), or
members of a step-family, foster or adoptive family. This therapy assists families to address
important issues that may interfere with the youth’s functioning in the family and the home
13

Draft Good and Modern Continuum of Care Service Definitions, p. 2-3
SAMHSA, What does the research tell us, p. 44
15
SAMHSA, What does the research tell us, p. 46
16
SAMHSA, What does the research tell us, p. 47
17
SAMHSA, What does the research tell us, p. 44
14

CMCS Informational Bulletin – Page 5
environment. Family therapy is designed to enhance the individual’s insight into family
interactions, facilitate emotional support and develop alternative strategies to address issues,
problems and needs.
Intensive Outpatient Treatment
Intensive outpatient programs (IOPs) differ from regular outpatient treatment as discussed on
page 4, in terms of the amount of hourly involvement of the youth per week. Intensive
outpatient treatment generally provides 6-19 hours per week of services such as “individual and
group counseling, medication management, family therapy, educational groups, occupational and
recreational therapy, and other therapies. Services are provided in amounts, frequencies, and
intensities appropriate to the objectives of the treatment plan.” 18 Examples of IOP programs are
“after-school, day or evening and/or weekend intensive outpatient programs.” 19 IOP program
services “may be offered in any appropriate setting that meets state licensure or certification
criteria.” 20 Co-occurring enhanced intensive outpatient programs “offer psychiatric services
appropriate to the patient’s mental health condition. Such services are available by telephone and
on site, or closely coordinated off site.” 21
Occasionally the youth’s progress in IOP no longer requires six hours of treatment per week, but
the youth “has not yet made enough stable progress to be referred to” a less intensive outpatient
program. 22 “In such cases, less than [. . .] six hours per week for adolescents as a transition step
down in intensity should be considered as a continuation of the IOP program for one or two
weeks. Such continuity allows for a smoother transition to [an outpatient level of care] to avoid
exacerbation and recurrence of signs and symptoms.” 23
“Intensive outpatient treatment differs from partial hospitalization programs in the intensity of
clinical services that are directly available. Specifically, most intensive outpatient programs have
less capacity to effectively treat patients who have substantial unstable medical and psychiatric
problems than do partial hospitalization programs.” 24
Partial Hospitalization
“Partial hospitalization programs, known in some areas as ‘day treatment,’ generally feature 20
or more hours of clinically intensive programming per week, as specified in the patient’s
treatment plan.” 25 “Partial hospitalization programs typically have direct access to psychiatric,
medical and laboratory services, and thus are better able than [IOPs] to meet needs [. . .] which
warrant daily monitoring or management but which can be appropriately addressed in a
structured outpatient setting.” 26 “Services may include individual and group counseling,
medication management, family therapy, educational groups, occupational and recreational
therapy, and other therapies. These are provided in the amounts, frequencies, and intensities
18

American Society of Addiction Medicine (ASAM). (2013). The ASAM Criteria: Treatment criteria for addictive, substancerelated, and co-occurring conditions. 3rd ed., p. 199
19
ASAM, p. 198
20
ASAM, p. 198
21
ASAM, p. 198
22
ASAM, p. 198
23
ASAM, p. 198
24
ASAM, p. 198
25
ASAM, p. 208
26
ASAM, p. 208

CMCS Informational Bulletin – Page 6
appropriate to the objectives of the treatment plan.” 27 “For adolescents, partial hospitalization
often occurs during school hours; such programs typically have access to educational services for
their adolescent patients [. . .] Partial hospitalization program services may be offered in any
appropriate setting that meets state licensure or certification criteria.” 28
“In addition to the support systems just described for co-occurring capable programs, [partial
hospitalization] co-occurring enhanced programs offer psychiatric services appropriate to the
patient’s mental health condition. Such services are available by telephone and on site, or closely
coordinated off site, within a shorter time than in a co-occurring capable program. Clinical
leadership and oversight may be offered by a certified addiction medicine physician with at least
the capacity to consult with an addiction psychiatrist. Some partial hospitalization services are
specifically designed to be ‘co-occurring disorders’ programs in distinction from addiction
specialty services.” 29
Medication-Assisted Treatment
There is evidence that in studies with youth, medication-assisted treatment has been shown to
work best in conjunction with psychosocial treatments and they supported that both counseling
and case management should be used to facilitate symptom monitoring and medication
adherence in youth with SUDs. 30
Medication-assisted treatment is the treatment of disease with medication(s) that is intended to
provide a holistic, patient-centered approach to treating substance use and/or mental health
disorders. Medication must be prescribed by a licensed physician, or other professionals working
within their scope of practice to prevent, stabilize or ameliorate symptoms arising from a
behavioral health condition or its treatment. The nature of the services provided (such as dose,
level of care, and length of service or frequency of visits) is determined by the patient’s clinical
needs. Medication-assisted treatment should be considered for adolescents with SUDs when
clinically indicated, for example, in the situation of relapsive addictive disorders.
There is evidence that “pharmacotherapy is promising for treating youth with SUDs;” however,
they cautioned “the neurobiology of youth requires unique approaches to pharmacotherapy for
this population.” 31 It should be noted that the FDA has approved buprenorphine for opioid
dependent adolescents age 16 and older. Methadone may also be used in youth ages 16-18 with
special parameters in place. SAMHSA permits methadone for treatment of opioid use disorders
in 16-17 year olds with parental consent and in programs specially licensed to provide treatment
to this age group.
Case Management/Targeted Case Management
The technical expert panel found that “low case load, higher fidelity to case management models
and more time spent on key case management functions are associated with better outcomes for
27

ASAM, p. 210
ASAM, p. 208
29
ASAM, p. 208
30
SAMHSA, What does the research tell us, p. 45
31
SAMHSA, What does the research tell us, p. 45
28

CMCS Informational Bulletin – Page 7
youth with SUDs.” 32 “Case management should be developmentally appropriate and should
include linkage to and monitoring of” the youth’s access to needed medical, social, therapeutic,
employment, transportation, education or other services that will support his/her overall health
and wellness. 33 The panel also found that “case management should also include linkage to
services for the parents and caregivers as needed.” 34 They cautioned that “the effectiveness of
case management may depend on the quality and availability of services in the community.” 35
Using a family-centered, youth-guided, strengths-based case management approach that
promotes the active participation of the youth, a case management plan should be developed
after an initial assessment of skills, abilities and needs. The assessment may include
consultations with families and caregivers and collaboration with physicians or other medical
professionals. Monitoring and follow-up activities by the case manager ensure that a treatment or
recovery plan is effectively implemented and adequately addresses the needs of the youth and
those adjustments are made to the plan when necessary. More information on case management
models may be found at:
http://www.ncbi.nlm.nih.gov/books/NBK64863/pdf/TOC.pdf
Continuing Care
The technical expert panel members found that “Continuing care should be provided for all
youth who enter treatment for SUDs regardless of treatment completion” and that “continuing
care initiation within two weeks of leaving treatment improves outcomes for youth with
SUDs.” 36 The panel stated that “there should be an emphasis on providing youth a choice of
continuing care services provided in a variety of settings.” 37
Continuing care may involve home- or community-based weekly meetings with a clinician to
discuss goals and activities; therapeutic sessions to assess status of use and motivation to change,
to identify problem areas, and to provide skills or guidelines to address problems; and/or support
and education for youth and their families. A number of continuing care service models, such as
Assertive Continuing Care or other assertive outreach efforts are delivered during the first 90
days after discharge. Assertive outreach approaches improve continuing care initiation and
retention and enhance positive outcomes of treatment for youth with SUDs.
Recovery Services and Supports
The technical expert panel concluded that “the field must focus on early initiation and
engagement of youth with SUDs in recovery services” which “should be identified at the
beginning of treatment, be included in the youth and family service plan, continue after
discharge,” 38 and be offered in environments such as high schools, colleges, universities and

32 SAMHSA, What does the research tell us, p. 51
33 SAMHSA, What does the research tell us, p. 51

34 SAMHSA, What does the research tell us, p. 51
35

SAMHSA, What does the research tell us, p. 51
SAMHSA, What does the research tell us, p. 51
37
SAMHSA, What does the research tell us, p. 51
38 SAMHSA, What does the research tell us, p. 52
36

CMCS Informational Bulletin – Page 8
community youth recovery centers. 39 They stated that “Engagement in pro-social activities
should be promoted as an essential component of youth treatment and recovery” and that the
implementation of recovery services “should attract youth and be developmentally
appropriate.” 40 While the panel acknowledged that studies have demonstrated differential
effectiveness of recovery support services based on the initial severity of the substance use
disorder, they concluded that research indicates recovery support services can enhance and
sustain treatment gains for youth with SUDs. 41
Some examples of recovery services for youth with SUDs and their families include but are not
limited to:
Youth Peer-to-Peer Recovery Coaching/Peer Mentoring
The technical expert panel members agreed that peer-to-peer supports are promising for youth in
recovery and stated that there is a need to increase the availability of both individual and groupbased peer services. 42 Peer supports are a set of peer-based activities that engage, educate and
support a youth to successfully make behavioral changes necessary to recover from disabling
substance use/mental health disorder conditions. This service is often used in conjunction with
and in support of appropriate clinical interventions. Service activities include: assisting the
individual in developing self-management strategies, conducting one-on-one support sessions,
organizing structured pro-social activities, developing goals and recovery/wellness plans and
providing crisis support and linkage to natural supports in the workplace and other environments.
Youth should be matched to age- and developmentally-appropriate peer coaches or mentors who
are stable in their recovery.
Technological Support Services
Technical expert panel members found that preliminary studies of the effectiveness of
technology-based recovery supports are promising. They stated that research demonstrates
the feasibility of implementing technology-based recovery supports for youth with SUDs and
that the use of technology to deliver elements of treatment and recovery may result in
resource (e.g., money, time) savings. 43
Technological support services consist of electronic activities designed to provide elements of a
support system for youth in treatment/recovery that are accessible to youth and hosted in
electronic platforms conducive to youth involvement. These services create and foster a
moderated environment for support activities, and include but may not be limited to: making and
maintaining connections and linkages; encouraging mutual assistance among those who have
received services; facilitating peer-to-peer support; informing youth about recovery/wellness
activities and improving retention in treatment/recovery service and supports.
Technological support services may take a variety of forms, including social media, social
networking sites, texts or emails. Technological support services can be used to communicate
directly between a provider and an individual to provide reminders or to facilitate
39

SAMHSA, What does the research tell us, p. 53
SAMHSA, What does the research tell us, p. 53
41
SAMHSA, What does the research tell us, p. 53
42
SAMHSA, What does the research tell us, p. 52
43
SAMHSA, What does the research tell us, p. 53I
40

CMCS Informational Bulletin – Page 9
communication between multiple individuals for the purpose of supporting treatment, wellness
and recovery. A clinician or therapeutic mentor may use technological support services to
communicate directly with an individual client (ex. interactive text messaging, email, telephone
calls, etc.) or on behalf of a client (e.g. texts and email reminders that do not require a personal
reply). These electronic interactions need specific consent and must be done through secure
mechanisms. For more information on confidentiality issues, please see 42 CFR information at:
http://www.ecfr.gov/cgi-bin/text-idx?rgn=div5&node=42:1.0.1.1.2
Parent/Caregiver Support
Technical expert panel members agreed that “Services to families of youth with SUDs should
include multiple delivery modes (e.g., individual or group meetings, parent-to-parent services,
technology-based services).” 44 While panel members acknowledged variability in existing
parent-to-parent support program components, measures, and results, they found that parent-toparent support is a promising approach to enhance treatment and recovery services for youth
with SUDs. 45
The Parent/Caregiver Support service provides a structured one-to-one relationship between a
parent/caregiver with “lived experience” who has personally faced the challenges of coping with
a youth with SUD and parents/caregivers of youth who currently have substance use and/or
mental health disorders. Services are designed to improve the parent/caregiver’s capacity to
ameliorate or resolve the child/youth’s emotional or behavioral needs and strengthen their
capacity to parent through educational support, instructional skills, development support,
emotional and affirmative support, concrete services and advocacy support. Outcomes for
parents or caregivers are expected to include youth remaining at home and attending school,
reduced caregiver strain and caregiver empowerment and satisfaction.
Residential Treatment
The technical expert panel found that“[residential treatment] is useful in interrupting the
trajectory of increasing substance use in youth and may be important in addressing the
exacerbation of substance use disorder symptoms linked to environmental triggers.” 46 It is
effective for youth withdrawal management (detox) as well as for providing high intensity
services for youth with substance use or co-occurring substance use and mental health
disorders. “Residential treatment may aid in reducing youth substance use from a level that
necessitates residential treatment to a level of substance use more consistent with youth in
outpatient treatment.” 47
Residential treatment programs for SUDs offer organized treatment services that feature a
planned and structured regimen of care in a residential setting. Staffed 24 hours a day, they are
typically clinically managed and may be medically monitored and provide short-term, intensive
treatment and stabilization. Treatment services adhere to defined policies, procedures and
clinical protocols, emphasizing active treatment including individual and group therapy. They
44

SAMHSA, What does the research tell us, p. 53
SAMHSA, What does the research tell us, p. 53
46
SAMHSA, What does the research tell us, p. 48
47
SAMHSA, What does the research tell us, p. 49
45

CMCS Informational Bulletin – Page 10
are facilities where youth can reside safely. Special attention is paid to linkage with outpatient
services so that appropriate handoffs to less intensive levels of care occur. Mutual/self-help
group meetings are usually available on-site.
Residential treatment may coordinate and deliver a comprehensive array of therapeutic services
which may include but not be limited to: individual, group, family or multi-family group
therapies; medication-assisted withdrawal/treatment; crisis stabilization; peer to peer support;
and case management.
Medicaid Financing
Youth with an SUD may be served by numerous systems through a number of funding sources
when funders communicate effectively to coordinate and reimburse providers for the right
services and treatments. A critical funding source for many of the interventions set forth in this
informational bulletin is Medicaid. State Medicaid agencies have various options in the
Medicaid program to cover services for youth with SUDs.
There are some important informational bulletins and guidance that states could use in
constructing a benefit package for youth with SUD. For instance, states that are interested in
developing peer supports for this population should review guidance sent to state Medicaid
directors on peer supports. Information regarding coverage of Caregiver supports was provided
to states last year on an informational bulletin regarding youth with significant mental health
conditions. Early identification of youth with SUD was included in another informational
bulletin. In addition CMS and its federal partners released information regarding medication
assisted treatment for individuals (including youth with SUD). The Resource Section of this
informational bulletin provides links to these informational bulletins and State Medicaid
Directors.
There are some important policies that currently exist that may limit a state’s ability to fully
provide all of the components of the interventions in this informational bulletin. For instance,
payments for individuals in residential facilities should be consistent with CMS policies
regarding room and board and the payment exclusion for Institutions for Mental Diseases. In
addition, educational services are not a Medicaid reimbursable service.
1905(a) Authority
Many of the services that are essential to the implementation of a full continuum of care for
youth with SUDs may be covered through Title XIX, 1905(a) authority. Identification and
treatment for mental health and substance use issues and conditions is available under a number
of Medicaid service categories, including hospital and clinic services, physician services, and
services provided by a licensed professional such as a psychologist. States should also make use
of rehabilitative services. While rehabilitative services can meet a range of children’s treatment
needs, they can be particularly critical for children with mental health and substance use issues.
For services such as family therapy or parent/caregiver support, services must address the
adolescent’s goals in the treatment plan.

CMCS Informational Bulletin – Page 11

Early and Periodic Screening, Diagnostic and Treatment (EPSDT) Services
EPSDT provides a comprehensive array of prevention, diagnostic, and treatment services for
low-income infants, children and adolescents under age 21, as specified in Section 1905(r) of the
Social Security Act (the Act). The EPSDT benefit is designed to assure that children receive
early detection and care, so that health problems are averted or diagnosed and treated as early as
possible.” EPSDT entitles enrolled infants, children, and adolescents to any treatment or
procedure they require (as determined through an EPSDT screen) that is covered within any of
the categories of Medicaid-covered services listed in Section 1905(a) of the Act if that treatment
or service is necessary to ‘correct or ameliorate’ defects and physical and mental illnesses or
conditions.
1915(b) Authority
1915(b) waivers are one of several options available to states that allow the use of managed care
in the Medicaid Program. When using the 1915(b) authority, states have various options for
implementing managed care including the authority to restrict the types of providers that people
can use to access Medicaid benefits and the ability to use the savings to the state from a managed
care delivery system to provide additional services or selectively contract with providers who
can provide specific Medicaid services. Utah has used the 1915(b) authority to use selected
managed care providers for services for youth with SUDs or co-occurring substance use and
mental health disorders. Information on this Waiver can be found at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Waivers/Downloads/UT_Utah-Prepaid-Mental-Health-Plan_UT-02.pdf
1915(c) Authority
Some states have used the 1915(c) Home and Community-Based Services (HCBS) waiver to
develop comprehensive benefit designs that include additional supportive services for youth with
co-occurring substance use and mental health disorders. States have used these waivers to
expand their array of home and community-based services and supports for this population with
a view towards improving outcomes and reducing costs. North Carolina uses combined 1915 (b)
and (c) waivers for youth with substance use or co-occurring substance use and mental health
disorders. Some of these services include respite and supported employment for older
adolescents and young adults. More information is available from:
http://www.ncdhhs.gov/MHDDSAS/providers/1915bcWaiver/index.htm
1915(i) State Plan Amendment
Section 1915(i) provides an opportunity for states to amend their state Medicaid plans to offer
home and community-based behavioral health services that were previously provided primarily
through 1915(c) HCBS waiver programs. A state plan amendment (SPA) can include care
coordination, respite, and parent and youth support, and other services HCBS for youth with
substance use, mental health or co-occurring substance use and mental health disorders. Under
1915(i) states may target services to particular population groups but cannot waive the
requirement to provide services statewide, nor limit the number of participants in the state who

CMCS Informational Bulletin – Page 12
may receive services if they meet the population definition. Unlike the 1915(c) waiver program,
the 1915(i) delinks the provision of services with the requirement that participants must meet an
institutional level of care. In order to target the initiative and limit costs, states may identify a
specific population and establish additional needs-based criteria.
Section 2703 Health Homes
Health homes (Affordable Care Act-Section 2703) are a Medicaid state plan option available for
states to design programs to better serve persons with chronic conditions, including substance
use or co-occurring substance use and mental disorders. Health homes must provide for an
individual’s primary care and disability-specific service needs, and must provide care
management and coordination for all of the services needed by each enrolled individual. The
major goal is to provide more comprehensive, coordinated, and cost-effective care for
individuals with chronic conditions, including youth with substance use, mental health or cooccurring substance use and mental health disorders, than generally provided when services are
fragmented across multiple health providers and organizations.
The health home state plan optional benefit under section 1945 of the Social Security Act is
statutorily-defined as services for “eligible individuals with chronic conditions” and does not
allow for coverage to be limited the age of an individual. However, CMS recognizes that the
service needs of individuals within a population may vary, and therefore that the treatment
modalities, protocols and provider networks may involve different approaches for youth as
compared to adults for key health home activities such as coordinating, managing and
monitoring services. States may develop different approaches that serve different age groups,
based on distinctions between the health home needs of the population. Therefore, CMS will
allow states to submit separate SPAs for home health programs that target youth with substance
use or co-occurring substance use and mental health disorders as long as another SPA for adults
with substance use or co-occurring substance use and mental health disorders is submitted
simultaneously. For more information visit Medicaid.gov’s Health Homes page:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Long-TermServices-and-Supports/Integrating-Care/Health-Homes/Health-Homes.html
1115 Authority
In general, the existing Medicaid authorities, described above, provide states the flexibilities
necessary to implement their desired reforms. However, there may be instances when states may
want to consider a Research and Demonstration Waiver under section 1115 of the Social
Security Act. Section 1115 allows the Secretary of Health and Human Services to waive certain
statutory provisions, allowing for states to test innovative policy and delivery approaches to
individuals with a SUD, including those targeted to select populations or geographic areas, or
those that use providers not otherwise covered under Medicaid. CMS is developing additional
guidance on Section 1115 SUD policy (which will be released in a forthcoming publication) for
a limited number of proposals to address comprehensive SUD system transformation, ensuring
integrated and community-based care.

CMCS Informational Bulletin – Page 13
Quality Reporting
National Committee for Quality Assurance
The National Committee for Quality Assurance (NCQA) measures set 48 includes two measures
for alcohol and other drug treatment which apply to individuals age 13 and older as of December
31 of the measurement year. The initiation of alcohol and other drug (AOD) treatment measure is
used to assess the percentage of adolescent and adult members with a new episode of AOD
dependence who initiate treatment through an inpatient AOD admission, outpatient visit,
intensive outpatient encounter or partial hospitalization within 14 days of the diagnosis. 49 The
engagement of AOD treatment measure is used to assess the percentage of adolescent and adult
members with a new episode of AOD dependence who initiated AOD treatment and who had
two or more inpatient admissions, outpatient visits, intensive outpatient encounters, or partial
hospitalizations with any AOD diagnosis within 30 days after the date of the initiation encounter
(inclusive). 50
National Outcome Measures
The National Outcome Measures (NOMs) 51 were developed by SAMHSA to measure mental
health services, substance abuse treatment, and substance abuse prevention. Each priority area is
measured along ten dimensions to gauge an individual’s health and pursuit of treatment. The
measurements include morbidity, employment/education, crime, housing stability, social
connectedness, service access and capacity, treatment and retention, perception of care, cost
effectiveness, and use of evidence based practices.
Program Integrity
In designing a benefit package for youth with SUD, State Medicaid agencies need to give careful
consideration to potential program integrity vulnerabilities in the system for delivering those
benefits. States generally have the option of purchasing SUD benefits on behalf of Medicaideligible youth on a fee-for-service basis, through managed care organizations, or both. As the
recent California State Auditor’s report indicates, whatever purchasing approach a state elects to
use, the risk of fraud needs to be taken seriously. 52 This report identified major issues with how
the state and the counties monitored the California Drug Medi-Cal program and set forth
recommendations to improve the oversight of the program. At a minimum, State Medicaid
agencies need to ensure that providers furnishing SUD services to youth are properly screened
prior to enrollment in the program and, if currently enrolled, are periodically revalidated.
48

National Committee for Quality Assurance (NCQA). (2013). HEDIS 2014: Healthcare Effectiveness Data and Information Set.
Vol. 2, technical specifications for health plans. Washington (DC): National Committee for Quality Assurance (NCQA)
49
National Quality Measures Clearinghouse. (2014). Measure summary: Initiation of alcohol and other drug (AOD) treatment.
Available from http://www.qualitymeasures.ahrq.gov/content.aspx?id=47231.
50
National Quality Measures Clearinghouse. (2014). Measure summary: Engagement of alcohol and other drug (AOD) treatment.
Available from http://www.qualitymeasures.ahrq.gov/content.aspx?id=47233.
51
http://media.samhsa.gov/co-occurring/topics/data/nom.aspx
52
California State Auditor, California Department of Health Care Services: Its Failure to Properly Administer the Drug Medi-Cal
Treatment Program Created Opportunities for Fraud, Report 2013-119 (August 19, 2014),
https://www.auditor.ca.gov/pdfs/factsheets/2013-119.pdf

CMCS Informational Bulletin – Page 14
Resources:
Information regarding Early Identification and Screening for Youth with SUD may be found at:
http://www.medicaid.gov/federal-policy-guidance/downloads/CIB-03-27-2013.pdf
Information on pharmacotherapy for youth with SUD may be found at:
http://www.medicaid.gov/Federal-Policy-Guidance/downloads/CIB-07-11-2014.pdf
Information regarding coverage of Peer Supports may be found at:
http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SMD081507A.pdf
Information regarding Caregiver to Caregiver Support may be found at:
http://www.medicaid.gov/federal-policy-guidance/downloads/CIB-05-07-2013.pdf

References:
American Academy of Pediatrics. (n.d.). Bright Futures Periodicity Schedule. Retrieved July 21,
2012 from http://brightfutures.aap.org/3rd_Edition_Guidelines_and_Pocket_Guide.html
American Psychiatric Association. (2000). Diagnostic and statistical manual of mental
disorders. (4th ed.). Washington, DC: American Psychiatric Association.
American Society of Addiction Medicine. (2013). The ASAM Criteria: Treatment criteria for
addictive, substance-related, and co-occurring conditions. 3rd ed. Change Companies: Carson
City, NV
California State Auditor, California Department of Health Care Services: Its Failure to Properly
Administer the Drug Medi-Cal Treatment Program Created Opportunities for Fraud, Report
2013-119 (August 19, 2014), https://www.auditor.ca.gov/pdfs/factsheets/2013-119.pdf
Centers for Medicare & Medicaid Services. (n.d.). CHIPRA initial core set of children's health
care quality measures. Available from http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Quality-of-Care/CHIPRA-Initial-Core-Set-of-Childrens-Health-CareQuality-Measures.html
Centers for Medicare & Medicaid Services. (2009). Title 41 – Public Health. Code of Federal
Regulations. Washington, DC: Government Printing Office
Centers for Medicare & Medicaid Services. (June 2014). EPSDT – A guide for states: Coverage
in the Medicaid benefit for children and adolescents. U.S. Department of Health and Human
Services. Available from: http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Early-and-Periodic-Screening-Diagnostic-and-Treatment.html

CMCS Informational Bulletin – Page 15
Chan, Y., Dennis, M., & Funk, R.. (2008) Prevalence and comorbidity of major internalizing and
externalizing problems among adolescents and adults presenting to substance abuse treatment.
Journal of Substance Abuse Treatment (34)
Crowe, A. & Bilchik, S. (1998) Drug identification and testing in the juvenile justice system.
Washington, DC: Office of Justice Programs, U.S. Department of Justice. Available from
http://www.ojjdp.gov/pubs/drugid/contents.html
DMA Health Strategies & Georgetown University Health Policy Institute. (2011). Assessing the
evidence base: A systematic review of the evidence for selected treatment and recovery services
for youth with substance use disorders. Briefing paper presented at the Technical Expert Panel
Meeting “What Does the Research Tell Us About Good and Modern Treatment and Recovery
Services for Youth With Substance Use Disorders?” held December 2011. 07/01/13 Draft.
Lynskey M., Heath A., Bucholz K., Slutske W., Madden P., Nelson E., Statham D., Martin N.
(2003). Escalation of drug use in early-onset cannabis users vs. co-twin controls. Journal of the
American Medical Association (289), 427-33.
National Committee for Quality Assurance (NCQA). (2013). HEDIS 2014: Healthcare
Effectiveness Data and Information Set. Vol. 2, technical specifications for health plans.
Washington (DC): National Committee for Quality Assurance (NCQA)
National Quality Measures Clearinghouse. (2014). Measure summary: Initiation of alcohol and
other drug (AOD) treatment. Available from
http://www.qualitymeasures.ahrq.gov/content.aspx?id=47231
National Quality Measures Clearinghouse. (2014). Measure summary: Engagement of alcohol
and other drug (AOD) treatment. Available from
http://www.qualitymeasures.ahrq.gov/content.aspx?id=47233
Social Security Administration. (n.d.). The Social Security Act of 1935, Title XIX, §1905(a) [42
U.S.C. 1396d]. Available from http://www.ssa.gov/OP_Home/ssact/title19/1905.htm
Substance Abuse and Mental Health Services Administration. (2006). National outcome
measures (NOMs) for co-occurring disorders. Available from
http://www.samhsa.gov/data/NOMsCoOccur2k6.pdf
Substance Abuse and Mental Health Services Administration. (2013). Results from the 2012
National Survey on Drug Use and Health: Summary of National Findings, NSDUH Series H-46,
HHS Publication No. (SMA) 13-4795. Rockville, MD: Substance Abuse and Mental Health
Services Administration.
Substance Abuse and Mental Health Services Administration. (2013). What does the research
tell us about good and modern treatment and recovery services for youth with substance use
disorders? Report of the SAMHSA Technical Expert Panel. Rockville, MD: Center for
Substance Abuse Treatment, Substance Abuse and Mental Health Services Administration.

CMCS Informational Bulletin – Page 16
07/01/13 Predecisional Working Draft.
Substance Abuse and Mental Health Services Administration, Financing Center for Excellence.
(2011). Good and modern continuum of care service definitions. Draft.
Virginia Department of Medical Assistance Services. (2013). Crisis stabilization. Presentation of
highlights of the Virginia Medicaid Community Mental Health Rehabilitative Services Manual.
Retrieved from http://www.dmas.virginia.gov/Content_atchs/obh/cmh-trngs9.pptx

